Exhibit 10(a)

EMPLOYMENT AGREEMENT

THIS AGREEMENT (the “Agreement”), made in Greenwich, Connecticut as of June 5,
2006, between United Rentals, Inc., a Delaware corporation (the “Company”), and
Michael J. Kneeland (“Executive”).

WHEREAS, the Company has employed Executive as its Executive Vice President,
Operations;

WHEREAS, the Company desires to continue to employ Executive as its Executive
Vice President, Operations, and Executive desires to accept such continued
employment on the terms and conditions hereinafter set forth;

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements
hereinafter set forth, the Company and Executive agree as follows:

1. At Will Employment.

Executive will be employed by the Company at will, which means that either the
Executive or the Company may terminate the employment relationship at any time
and for any reason or no reason. Notwithstanding the foregoing, following the
termination of Executive’s employment, Executive shall be entitled to the
compensation and benefits provided for in Section 4 of this Agreement, as
applicable depending on the circumstances of such termination.

2. Employment.

(a) Employment by the Company. Executive agrees to be employed by the Company
upon the terms and subject to the conditions set forth in this Agreement.
Executive shall serve as Executive Vice President, Operations of the Company and
shall report to the Chief Executive Officer of the Company and/or the President
of the Company, as determined by the Company.

(b) Performance of Duties. During his employment, Executive shall faithfully and
diligently perform Executive’s duties in conformity with the directions of the
Company and serve the Company to the best of Executive’s ability. Executive
shall devote his full business time and best efforts to the business and affairs
of the Company. In his capacity as Executive Vice President, Operations,
Executive shall have such duties and responsibilities as are customary for
Executive’s position and any other duties or responsibilities he may be assigned
by the Chief Executive Officer of the Company and/or the President of the
Company.

(c) Place of Performance. Executive shall be based at the Company’s offices in
Greenwich, Connecticut. Executive recognizes that his duties will require, at
the Company’s expense, travel to domestic and international locations.



--------------------------------------------------------------------------------

3. Compensation and Benefits.

(a) Base Salary. The Company agrees to pay to Executive a base salary (“Base
Salary”) at the annual rate of $400,000. Upon recommendation of the Chief
Executive Officer, the Compensation Committee of the Board of Directors of the
Company may determine in its sole discretion to increase, but not decrease, the
Base Salary. Payments of the Base Salary shall be payable in equal installments
in accordance with the Company’s standard payroll practices.

(b) Annual Incentive Bonus Plan. Executive shall be eligible to receive an
annual cash incentive bonus (the “Annual Bonus”) pursuant to the terms of the
United Rentals, Inc. Annual Incentive Compensation Plan, as it may be amended
from time to time (the “Annual Incentive Plan”). The Target Allocation (as
defined in the Annual Incentive Plan) shall be 100% of Base Salary. The maximum
incentive opportunity shall be 125% of base salary. Executive has been
determined by the Committee (as defined in the Annual Incentive Plan) to be a
Covered Employee (as defined in the Annual Incentive Plan) under the Annual
Incentive Plan, and Executive’s Performance Goals (as defined in the Annual
Incentive Plan) shall be determined by the Committee (as defined in the Annual
Incentive Plan) in accordance with Section 2.11.1 and Article V of the Annual
Incentive Plan. The Annual Bonus shall be paid to Executive at such times and in
such amounts as provided in the Annual Incentive Plan.

(c) Restricted Stock Units. Executive shall receive an aggregate grant of
100,000 restricted stock units (50,000 to vest over time and 50,000 to vest upon
the achievement of certain performance objectives), in accordance with and
subject to the provisions of the United Rentals, Inc. 2001 Comprehensive Stock
Plan, as it may be amended from time to time, and a 2001 Comprehensive Stock
Plan Restricted Stock Unit Agreement in substantially the form attached hereto
as Exhibit A.

(d) Benefits and Perquisites. Executive shall be entitled to participate in, to
the extent Executive is otherwise eligible under the terms thereof, the benefit
plans and programs, and receive the benefits and perquisites, generally provided
by the Company to executives of the Company, including without limitation family
medical insurance (subject to applicable employee contributions). Executive
shall be entitled to 20 vacation days per year, such days to be accrued in
accordance with Company policy. Without limiting the foregoing, Executive may in
the future be eligible for consideration of an award of units under the United
Rentals, Inc. Long-Term Incentive Plan (the “LTIP”), as it may be amended from
time to time, any such award being subject to the approval of the Committee (as
such term is defined in the LTIP).

(e) Business Expenses. The Company agrees to reimburse Executive for all
reasonable and necessary travel, business entertainment and other business
expenses incurred by Executive in connection with the performance of his duties
under this Agreement in accordance with, and subject to, the Company’s standard
policies. Such reimbursements shall be made by the Company on a timely basis
upon submission by Executive of vouchers in accordance with the Company’s
standard procedures.

 

2



--------------------------------------------------------------------------------

(f) Company Automobile. During Executive’s employment with the Company, the
Company shall provide to Executive an automobile owned or leased by the Company
in accordance with, and subject to, Company practice and policy. The Company
shall be responsible for all reasonable costs associated with the purchase or
lease of such automobile, insurance, routine maintenance, and service and repair
of the vehicle.

(g) Indemnification. The Company shall indemnify Executive in accordance with,
and subject to, the terms of the Indemnification Agreement between the Company
and Executive entered into as of August 3, 2004 (the “Indemnification
Agreement”). Notwithstanding anything in this Agreement to the contrary, the
rights and obligations of the parties with respect to indemnification (including
dispute resolution, governing law and notice) shall be governed by the
Indemnification Agreement.

(h) No Other Compensation or Benefits; Payment. The compensation and benefits
specified in this Section 3 and in Section 4 of this Agreement shall be in lieu
of any and all other compensation and benefits. Payment of all compensation and
benefits to Executive specified in this Section 3 and in Section 4 of this
Agreement (i) shall be made in accordance with the relevant Company policies in
effect from time to time to the extent the same are consistently applied,
including normal payroll practices, and (ii) shall be subject to all legally
required and customary withholdings.

(i) Cessation of Employment. In the event Executive shall cease to be employed
by the Company for any reason, then Executive’s compensation and benefits shall
cease on the date of such event, except as otherwise specifically provided
herein or in any applicable employee benefit plan or program or as required by
law.

4. Compensation Following Termination. Executive shall be entitled only to the
following compensation and benefits upon termination of employment:

(a) General. On any termination of Executive’s employment, he shall be entitled
to:

 

  (i) any accrued but unpaid Base Salary for services rendered through the date
of termination;

 

  (ii) any vacation accrued to the date of termination;

 

  (iii) any accrued but unpaid expenses required to be reimbursed in accordance
with Section 3(e) of this Agreement;

 

  (iv) receive any benefits to which he may be entitled upon termination
pursuant to the plans and programs referred to in Section 3(d) hereof or as may
be required by applicable law; and

 

  (v)

receive any amounts or benefits to which he may be entitled upon termination
pursuant to the plans and

 

3



--------------------------------------------------------------------------------

 

agreement referred to in Sections 3(b) and 3(c) hereof in accordance with the
terms of such plans and agreement.

(b) Termination by Reason of Death or Disability; Termination by the Company for
Cause; Termination by Executive Without Good Reason. In the event that
Executive’s employment is terminated (i) by reason of Executive’s death or
Disability (as defined below); (ii) by the Company for Cause (as defined below)
or (iii) by Executive without Good Reason (as defined below), Executive (or his
estate, as the case may be) shall be entitled only to those items identified in
Section 4(a).

(c) Termination by the Company Without Cause; Termination by Executive for Good
Reason. In the event that Executive’s employment is terminated (i) by the
Company without Cause or (ii) by Executive for Good Reason, Executive shall be
entitled only to the following:

 

  (i) those items identified in Section 4(a); and

 

  (ii) the continued payment of the Base Salary (as determined pursuant to
Section 3(a)) for two years. Such sums shall be paid at the times and in the
amounts Executive’s Base Salary would have been paid had Executive’s employment
not terminated; provided, however, that if necessary to comply with
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”), and applicable administrative guidance and regulations, the payment of
such sums shall be made as follows: (A) no payments shall be made for a
six-month period following the date of termination, (B) an amount equal to six
months of Base Salary shall be paid in a lump sum six months following the date
of termination, and (C) during the period beginning six months following the
date of termination through the remainder of the two-year period, payment of the
Base Salary shall be made at the times Executive’s Base Salary would have been
paid had Executive’s employment not terminated.

(d) Definitions of Cause, Good Reason and Disability.

(i) For purposes of this Agreement, the term “Cause” shall mean any of the
following: (A) Executive has misappropriated any funds or property of the
Company or its affiliates, or has willfully or negligently destroyed property of
the Company or its affiliates; (B) Executive has been convicted of any crime
that impairs the Executive’s ability to perform his duties and responsibilities
with the Company, or that causes or may, in the determination of the Company,
cause damage to the Company or its affiliates or their operations or reputation,
or that involves fraud, embezzlement or moral turpitude; (C) Executive has
(1) obtained personal profit from any transaction of or involving the Company or
an affiliate of the Company (or engaged in any activity with the intent of
obtaining such a personal profit)

 

4



--------------------------------------------------------------------------------

without the prior written approval of the Company or (2) engaged in any other
conduct which constitutes a breach of fiduciary duty or the duty of loyalty to
the Company or its affiliates and which, in the determination of the Company,
has resulted or may result in damage to the Company or its affiliates;
(D) Executive’s material failure to perform his duties with the Company (other
than as a result of total or partial incapacity due to physical or mental
illness), as determined by the Company; (E) Executive has engaged in on-the-job
conduct that falls below the standards the Company may reasonably expect;
(F) Executive’s use of alcohol or drugs has interfered with his ability to
perform his duties and responsibilities with the Company, as determined by the
Company; (G) Executive has knowingly made any untrue statement or omission to
the Company or an affiliate of the Company, including, without limitation, on
Executive’s application for employment with the Company, regardless of when
discovered; (H) Executive has falsified Company records (or those of one of its
affiliates); (I) Executive has committed any act intended to damage the
reputation of the Company or an affiliate of the Company or which in fact,
damages the reputation of the Company or an affiliate, as determined by the
Company; (J) Executive (1) has violated the Company’s material policies or rules
(including, but not limited to, the Company’s equal employment opportunity
policies) or (2) is guilty of gross negligence or willful misconduct in the
performance of his duties with the Company; or (K) Executive has breached a
covenant set forth in Section 5 or otherwise violated any confidentiality,
non-competition or non-solicitation prohibitions imposed on Executive under
common law or under the terms of any agreement with the Company; provided,
however, that, if susceptible of cure, a termination by the Company under
Sections 4(d)(i)(D) or 4(d)(i)(E) shall be effective only if, within 30 days
following delivery of a written notice by the Company to Executive that the
Company is terminating his employment for Cause, Executive has failed to cure
the circumstances giving rise to Cause.

(ii) For purposes of this Agreement, the term “Good Reason” shall mean any of
the following: (A) demotion from the position of Executive Vice President,
Operations; (B) the Company decreases or fails to pay the compensation described
in Sections 3(a) and 3(b) of this Agreement (in accordance with, and subject to,
such provisions); (C) a material breach of this Agreement by the Company (except
as qualified by Section 4(d)(ii)(E) below); (D) Executive’s job site is
relocated to a location which is more than fifty (50) miles from Greenwich,
Connecticut, unless the parties mutually agree to such relocation; or
(E) material diminution of Executive’s duties or responsibilities (it being
understood by the parties that a simultaneous increase and decrease of
Executive’s duties and responsibilities consented to by the parties, such
consent not to be unreasonably withheld, shall not constitute Good Reason);
provided, however, that a termination by Executive for Good Reason under any of
clauses (A) – (E) of this Section 4(d)(ii) shall be effective only if, within 30
days following delivery of a written notice by Executive to the Company that
Executive is terminating his employment for Good Reason, the Company has failed
to cure the circumstances giving rise to Good Reason.

(iii) For purposes of this Agreement, a “Disability” shall occur in the event
Executive is unable to perform the duties and responsibilities contemplated
under this Agreement for a period of either (A) 90 consecutive days or (B) 6
months in any 12-month period due to physical or mental incapacity or
impairment. During any period that Executive fails to perform Executive’s duties
hereunder as a result of incapacity or impairment due to physical or mental
illness (the “Disability Period”), Executive shall continue to receive the

 

5



--------------------------------------------------------------------------------

compensation and benefits provided by Section 3 of this Agreement until
Executive’s employment hereunder is terminated; provided, however, that the
amount of base compensation and benefits received by Executive during the
Disability Period shall be reduced by the aggregate amounts, if any, payable to
Executive under any disability benefit plan or program provided to Executive by
the Company.

(iv) For the avoidance of doubt, the definitions of “Cause,” “Good Reason” and
“Disability” included in this Agreement shall also apply to any prior or future
award of units to Executive under the LTIP.

(e) Effect of Material Breach of Section 5 on Compensation Following Termination
of Employment Pursuant to Section 4(c)(ii). If, at the time of termination of
Executive’s employment or any time thereafter, Executive is in material breach
of any covenant contained in Section 5 hereof, Executive shall not be entitled
to any payments (or if payments have commenced, any continued payment) under
Section 4(c)(ii).

(f) No Further Liability; Release. Other than providing the compensation and
benefits provided for in accordance with this Section 4, the Company and its
directors, officers, employees, subsidiaries, affiliates, stockholders,
successors, assigns, agents and representatives shall have no further obligation
or liability to Executive or any other person under this Agreement. The payment
of any amounts pursuant to this Section 4 (other than payments required by law)
is expressly conditioned upon the delivery by Executive to the Company of a
release in form and substance reasonably satisfactory to the Company of any and
all claims Executive may have against the Company and its directors, officers,
employees, subsidiaries, affiliates, stockholders, successors, assigns, agents
and representatives arising out of or related to Executive’s employment by the
Company and the termination of such employment.

5. Exclusive Employment; Noncompetition; Nonsolicitation; Nondisclosure of
Proprietary Information; Surrender of Records; Inventions and Patents.

5.1 No Conflict; No Other Employment. During the period of Executive’s
employment with the Company, Executive shall not: (i) engage in any activity
which conflicts or interferes with or derogates from the performance of
Executive’s duties hereunder nor shall Executive engage in any other business
activity, whether or not such business activity is pursued for gain or profit,
except as approved in advance in writing by the Company; provided, however, that
Executive shall be entitled to manage his personal investments and otherwise
attend to personal affairs, including charitable, social and political
activities, in a manner that does not unreasonably interfere with his
responsibilities hereunder, or (ii) accept or engage in any other employment,
whether as an employee or consultant or in any other capacity, and whether or
not compensated therefor.

5.2 Noncompetition; Nonsolicitation.

(a) Executive acknowledges and recognizes the highly competitive nature of the
Company’s business and that access to the Company’s confidential records and
proprietary information renders him special and unique within the Company’s
industry. In consideration of the payment by the Company to Executive of amounts
that may hereafter be

 

6



--------------------------------------------------------------------------------

paid to Executive pursuant to this Agreement (including, without limitation,
pursuant to Sections 3 and 4 hereof) and other obligations undertaken by the
Company hereunder, Executive agrees that during (i) his employment with the
Company, and (ii) the period beginning on the date of termination of employment
and ending two years after the date of termination of employment (the “Covered
Time”), Executive shall not, directly or indirectly, engage (as owner, investor,
partner, stockholder, employer, employee, consultant, advisor, director or
otherwise) in any Competing Business in any Restricted Area (each as defined
below), provided that the provisions of this Section 5.2(a) will not be deemed
breached merely because Executive owns less than 5% of the outstanding common
stock of a publicly-traded company. For purposes of this Agreement, “Competing
Business” shall mean (i) any business in which the Company is currently engaged,
including, but not limited to, renting and selling equipment and merchandise to
the commercial and general public, including construction equipment, earthmoving
equipment, aerial equipment, aerial work platforms, traffic safety equipment,
trench safety equipment, industrial equipment, landscaping equipment, and home
repair and maintenance equipment, as well as highway construction related
technologies and the buying of companies that engage in such activities along
with the computer hardware and software systems designed, developed and utilized
with respect to any of the foregoing; (ii) any other future business which the
Company engages in during Executive’s employment with the Company; and (iii) any
of the entities identified on Exhibit B. For purposes of this Agreement,
“Restricted Area” means each of: (i) any state in the United States and any
province in Canada in which the Company conducts any business currently or
during Executive’s future employment with the Company; and (ii) regardless of
state, the area within a 200 mile radius of any office or facility of the
Company in which or in relation to which Executive shall have performed any
duties for the Company during his employment with the Company.

(b) In further consideration of the payment by the Company to Executive of
amounts that may hereafter be paid to Executive pursuant to this Agreement
(including, without limitation, pursuant to Sections 3 and 4 hereof) and other
obligations undertaken by the Company hereunder, Executive agrees that during
his employment and the Covered Time, he shall not, directly or indirectly,
(i) solicit, encourage or attempt to solicit or encourage any of the employees,
agents, consultants or representatives of the Company or any of its affiliates
to terminate his, her, or its relationship with the Company or such affiliate;
(ii) solicit, encourage or attempt to solicit or encourage any of the employees,
agents, consultants or representatives of the Company or any of its affiliates
to become employees, agents, representatives or consultants of any other person
or entity; (iii) solicit or attempt to solicit any customer, vendor or
distributor of the Company or any of its affiliates with respect to any product
or service being furnished, made, sold, rented or leased by the Company or such
affiliate; or (iv) persuade or seek to persuade any customer of the Company or
any affiliate to cease to do business or to reduce the amount of business which
any customer has customarily done or contemplates doing with the Company or such
affiliate, whether or not the relationship between the Company or its affiliate
and such customer was originally established in whole or in part through
Executive’s efforts. For purposes of this Section 5.2(b) only, during the
Covered Time, the terms “customer,” “vendor” and “distributor” shall mean a
customer, vendor or distributor who has done business with the Company or any of
its affiliates within twelve months preceding the termination of Executive’s
employment.

 

7



--------------------------------------------------------------------------------

(c) During Executive’s employment with the Company and during the Covered Time,
Executive agrees that upon the earlier of Executive’s (i) negotiating with any
Competitor (as defined below) concerning the possible employment of Executive by
the Competitor, (ii) receiving an offer of employment from a Competitor, or
(iii) becoming employed by a Competitor, Executive will (A) immediately provide
notice to the Company of such circumstances and (B) provide copies of Section 5
of this Agreement to the Competitor. Executive further agrees that the Company
may provide notice to a Competitor of Executive’s obligations under this
Agreement, including without limitation Executive’s obligations pursuant to
Section 5 hereof. For purposes of this Agreement, “Competitor” shall mean any
entity (other than the Company or any of its affiliates) that engages, directly
or indirectly, in any Competing Business.

(d) Executive understands that the provisions of this Section 5.2 may limit his
ability to earn a livelihood in a business similar to the business of the
Company or its affiliates but nevertheless agrees and hereby acknowledges that
the consideration provided under this Agreement, including any amounts or
benefits provided under Sections 3 and 4 hereof and other obligations undertaken
by the Company hereunder, is sufficient to justify the restrictions contained in
such provisions. In consideration thereof and in light of Executive’s education,
skills and abilities, Executive agrees that he will not assert in any forum that
such provisions prevent him from earning a living or otherwise are void or
unenforceable or should be held void or unenforceable.

5.3 Proprietary Information. Executive acknowledges that during the course of
his employment with the Company he will necessarily have access to and make use
of proprietary information and confidential records of the Company and its
affiliates. Executive covenants that he shall not during his employment or at
any time thereafter, directly or indirectly, use for his own purpose or for the
benefit of any person or entity other than the Company, nor otherwise disclose
to any individual or entity, any proprietary information, unless such disclosure
has been authorized in writing by the Company or is otherwise required by law.
Executive acknowledges and understands that the term “proprietary information”
includes, but is not limited to: (a) the software products, programs,
applications, and processes utilized by the Company or any of its affiliates;
(b) the name and/or address of any customer or vendor of the Company or any of
its affiliates or any information concerning the transactions or relations of
any customer or vendor of the Company or any of its affiliates with the Company
or such affiliate or any of its or their partners, principals, directors,
officers or agents; (c) any information concerning any product, technology, or
procedure employed by the Company or any of its affiliates but not generally
known to its or their customers, vendors or competitors, or under development by
or being tested by the Company or any of its affiliates but not at the time
offered generally to customers or vendors; (d) any information relating to the
computer software, computer systems, pricing or marketing methods, sales
margins, cost of goods, cost of material, capital structure, operating results,
borrowing arrangements or business plans of the Company or any of its
affiliates; (e) any information which is generally regarded as confidential or
proprietary in any line of business engaged in by the Company or any of its
affiliates; (f) any business plans, budgets, advertising or marketing plans;
(g) any information contained in any of the written or oral policies and
procedures or manuals of the Company or any of its affiliates; (h) any
information belonging to customers or vendors of the Company or any of its
affiliates or any other person or entity which the Company or any of its
affiliates has agreed to hold in

 

8



--------------------------------------------------------------------------------

confidence; (i) any inventions, innovations or improvements covered by this
Agreement; and (j) all written, graphic and other material relating to any of
the foregoing. Executive acknowledges and understands that information that is
not novel or copyrighted or patented may nonetheless be proprietary information.
The term “proprietary information” shall not include information generally
available to and known by the public or information that is or becomes available
to Executive on a non-confidential basis from a source other than the Company,
any of its affiliates, or the directors, officers, employees, partners,
principals or agents of the Company or any of its affiliates (other than as a
result of a breach of any obligation of confidentiality).

5.4 Confidentiality and Surrender of Records. Executive shall not during his
employment or at any time thereafter (irrespective of the circumstances under
which Executive’s employment by the Company terminates), except as required by
law, directly or indirectly publish, make known or in any fashion disclose any
confidential records to, or permit any inspection or copying of confidential
records by, any individual or entity other than in the course of such
individual’s or entity’s employment or retention by the Company. Upon
termination of employment for any reason or request by the Company, Executive
shall deliver promptly to the Company all property and records of the Company or
any of its affiliates, including, without limitation, all confidential records.
For purposes hereof, “confidential records” means all correspondence, reports,
memoranda, files, manuals, books, lists, financial, operating or marketing
records, magnetic tape, or electronic or other media or equipment of any kind
which may be in Executive’s possession or under his control or accessible to him
which contain any proprietary information. All property and records of the
Company and any of its affiliates (including, without limitation, all
confidential records) shall be and remain the sole property of the Company or
such affiliate during Executive’s employment with the Company and thereafter.

5.5 Inventions and Patents. All inventions, innovations or improvements
(including policies, procedures, products, improvements, software, ideas and
discoveries, whether patent, copyright, trademark, service mark, or otherwise)
conceived or made by Executive, either alone or jointly with others, in the
course of his employment by the Company, belong to the Company. Executive will
promptly disclose in writing such inventions, innovations or improvements to the
Company and perform all actions reasonably requested by the Company to establish
and confirm such ownership by the Company, including, but not limited to,
cooperating with and assisting the Company in obtaining patents, copyrights,
trademarks, or service marks for the Company in the United States and in foreign
countries.

5.6 Enforcement. Executive acknowledges and agrees that, by virtue of his
position, his services and access to and use of confidential records and
proprietary information, any violation by him of any of the undertakings
contained in this Section 5 would cause the Company and/or its affiliates
immediate, substantial and irreparable injury for which it or they have no
adequate remedy at law. Accordingly, Executive agrees and consents to the entry
of an injunction or other equitable relief by a court of competent jurisdiction
restraining any violation or threatened violation of any undertaking contained
in this Section 5. Executive waives posting by the Company or its affiliates of
any bond otherwise necessary to secure such injunction or other equitable
relief. Rights and remedies provided for in this Section 5 are cumulative and
shall be in addition to rights and remedies otherwise available to the parties
hereunder or under any other agreement or applicable law.

 

9



--------------------------------------------------------------------------------

6. Assignment and Transfer.

(a) Company. This Agreement shall inure to the benefit of and be enforceable by,
and may be assigned by the Company without Executive’s consent to, any purchaser
of all or substantially all of the Company’s business or assets, any successor
to the Company or any assignee thereof (whether direct or indirect, by purchase,
merger, consolidation or otherwise).

(b) Executive. The parties hereto agree that Executive is obligated under this
Agreement to render personal services of a special, unique, unusual,
extraordinary and intellectual character, thereby giving this Agreement special
value. Executive’s rights and obligations under this Agreement shall not be
transferable by Executive by assignment or otherwise, and any purported
assignment, transfer or delegation thereof shall be void; provided, however,
that if Executive shall die, all amounts then payable to Executive hereunder
shall be paid in accordance with the terms of this Agreement to Executive’s
estate.

7. Miscellaneous.

(a) Other Obligations. Executive represents and warrants that neither
Executive’s employment with the Company nor Executive’s performance of
Executive’s obligations hereunder will conflict with or violate or otherwise are
inconsistent with any other obligations, legal or otherwise, which Executive may
have. Executive covenants that he shall perform his duties hereunder in a
professional manner and not in conflict or violation, or otherwise inconsistent
with other obligations legal or otherwise, which Executive may have.

(b) Nondisclosure; Other Employers. Executive will not disclose to the Company,
use, or induce the Company to use, any proprietary information, trade secrets or
confidential business information of others. Executive represents and warrants
that Executive does not possess any property, proprietary information, trade
secrets and confidential business information belonging to any prior employers.

(c) Cooperation. Following termination of employment with the Company for any
reason, Executive shall cooperate with the Company, as requested by the Company,
to effect a transition of Executive’s responsibilities and to ensure that the
Company is aware of all matters being handled by Executive.

(d) Assistance in Proceedings, Etc. Executive shall, during and after his
employment, upon reasonable notice, furnish such information and proper
assistance to the Company as may reasonably be required by the Company in
connection with any legal or quasi-legal proceeding, including any external or
internal investigation, involving the Company or any of its affiliates. The
Company shall (i) pay Executive any base salary he loses from a subsequent
employer for material work performed in connection with such obligation
subsequent to termination of Executive’s employment with the Company, provided
that (A) such work is approved in advance in writing by the Company, (B) no
payments shall be due in connection with assistance provided during any period
for which Executive is receiving payments pursuant to Section 4(c)(ii) and
(C) no payments shall be due for any time Executive spends testifying before the
SEC or in any proceeding (e.g., class action litigation) or time spent by him
consulting

 

10



--------------------------------------------------------------------------------

with his own counsel; and (ii) reimburse Executive’s reasonable expenses
incurred in connection with the foregoing obligations.

(e) Mitigation. Executive shall not be required to mitigate damages or the
amount of any payment provided to him under Section 4 of this Agreement by
seeking other employment or otherwise, nor shall, except as otherwise provided
under Section 4(d)(iii) of this Agreement, the amount of any payments provided
to Executive under Section 4 be reduced by any compensation earned by Executive
as the result of employment by another employer after the termination of
Executive’s employment or otherwise.

(f) No Right of Set-off Etc. The obligation of the Company to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including without
limitation, set-off, counterclaim, recoupment, defense or other claim, right or
action which the Company may have against Executive or others.

(g) Protection of Reputation. During Executive’s employment with the Company and
thereafter, Executive agrees that he will take no action which is intended, or
would reasonably be expected, to harm the Company or any of its affiliates or
its or their reputation or which would reasonably be expected to lead to
unwanted or unfavorable publicity to the Company or its affiliates. Nothing
herein shall prevent Executive from making any truthful statement in connection
with any legal proceeding or investigation by the Company or any governmental
authority.

(h) Governing Law. This Agreement shall be governed by and construed (both as to
validity and performance) and enforced in accordance with the internal laws of
the State of Connecticut applicable to agreements made and to be performed
wholly within such jurisdiction, without regard to the principles of conflicts
of law or where the parties are located at the time a dispute arises.

(i) Arbitration.

 

  (i)

General. Executive and the Company specifically, knowingly, and voluntarily
agree that they shall use final and binding arbitration to resolve any dispute
(an “Arbitrable Dispute”) between Executive, on the one hand, and the Company
(or any affiliate of the Company), on the other hand. This arbitration agreement
applies to all matters relating to this Agreement and Executive’s employment
with and/or termination of employment from the Company, including without
limitation disputes about the validity, interpretation, or effect of this
Agreement, or alleged violations of it, any payments due hereunder and all
claims arising out of any alleged discrimination, harassment or retaliation,
including, but not limited to, those covered by Title VII of the Civil Rights
Act of 1964, as amended, the Age Discrimination in Employment Act of

 

11



--------------------------------------------------------------------------------

 

1967, as amended, and the Americans With Disabilities Act or any other federal,
state or local law relating to discrimination in employment.

 

  (ii) Injunctive Relief. Notwithstanding anything to the contrary contained
herein, the Company and any affiliate of the Company (if applicable) shall have
the right to seek injunctive or other equitable relief from a court of competent
jurisdiction to enforce Section 5 of this Agreement. For purposes of seeking
enforcement of Section 5, the Company and Executive hereby consent to the
jurisdiction of any state or federal court sitting in the County of Fairfield,
State of Connecticut.

 

  (iii) The Arbitration. Any arbitration pursuant to this Section 7(i) will take
place in New York, New York, under the auspices of the American Arbitration
Association, in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association then in effect, and
before a panel of three arbitrators selected in accordance with such rules.
Judgment upon the award rendered by the arbitrators may be entered in any state
or federal court sitting in the County of Fairfield, State of Connecticut.

 

  (iv) Fees and Expenses. In any arbitration pursuant to this Section 7(i),
except as otherwise required by law, each party shall be responsible for the
fees and expenses of its own attorneys and witnesses, and the fees and expenses
of the arbitrators shall be divided equally between the Company, on the one
hand, and Executive, on the other hand.

 

  (v) Exclusive Forum. Except as permitted by Section 7(i)(ii) hereof,
arbitration in the manner described in this Section 7(i) shall be the exclusive
forum for any Arbitrable Dispute. Except as permitted by Section 7(i)(ii),
should Executive or the Company attempt to resolve an Arbitrable Dispute by any
method other than arbitration pursuant to this Section 7(i), the responding
party shall be entitled to recover from the initiating party all damages,
expenses, and attorneys’ fees incurred as a result of that breach.

(j) Reimbursement of Reasonable Attorney’s Fees and Expenses in Connection with
Agreement. The Company shall pay or reimburse Executive for reasonable
attorneys’ fees and expenses incurred by Executive in connection with the
drafting and negotiating of this Agreement, provided that the Company’s total
obligation pursuant to this

 

12



--------------------------------------------------------------------------------

Section 7(j) shall not exceed $7,500. It is agreed that the payment or
reimbursement of such fees shall be considered a working condition fringe
benefit.

(k) Section 409A of the Code. The Company makes no representations regarding the
tax implications of the compensation and benefits to be paid to Executive under
this Agreement, including, without limitation, under Section 409A of the Code.
Executive and the Company agree that in the event Executive or the Company
reasonably determines that the terms hereof would result in Executive being
subject to tax under Section 409A of the Code, Executive and the Company shall
negotiate in good faith to amend this Agreement to the extent necessary to
prevent the assessment of any such tax, including by delaying the payment dates
of any amounts hereunder.

(l) Entire Agreement. This Agreement (including the plans and agreement
referenced in Section 3) contains the entire agreement and understanding between
the parties hereto in respect of Executive’s employment and supersedes, cancels
and annuls any prior or contemporaneous written or oral agreements,
understandings, commitments and practices between them respecting Executive’s
employment, including, without limitation, the Amended and Restated Employment
Agreement between the parties entered into as of June 9, 2004; provided,
however, that this Agreement shall not, except as expressly provided herein,
supersede, cancel or annul: (i) the Indemnification Agreement, (ii) the terms of
any equity grant made to Executive prior to the date of this Agreement or
(iii) the terms of any prior award under the LTIP.

(m) Amendment. This Agreement may be amended only by a writing which makes
express reference to this Agreement as the subject of such amendment and which
is signed by Executive and, on behalf of the Company, by its duly authorized
officer.

(n) Severability. If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction or arbitration panel to be invalid or unenforceable to
any extent, the remainder of this Agreement, or the application of such
provision to such person or circumstances other than those to which it is so
determined to be invalid or unenforceable, shall not be affected thereby, and
each provision hereof shall be enforced to the fullest extent permitted by law.
If any provision of this Agreement, or any part thereof, is held to be invalid
or unenforceable because of the scope or duration of or the area covered by such
provision, the parties hereto agree that the court or arbitration panel making
such determination shall reduce the scope, duration and/or area of such
provision (and shall substitute appropriate provisions for any such invalid or
unenforceable provisions) in order to make such provision enforceable to the
fullest extent permitted by law and/or shall delete specific words and phrases,
and such modified provision shall then be enforceable and shall be enforced. The
parties hereto recognize that if, in any judicial or arbitral proceeding, a
court or arbitration panel shall refuse to enforce any of the separate covenants
contained in this Agreement, then that invalid or unenforceable covenant
contained in this Agreement shall be deemed eliminated from these provisions to
the extent necessary to permit the remaining separate covenants to be enforced.
In the event that any court or arbitration panel determines that the time period
or the area, or both, are unreasonable and that any of the covenants is to that
extent invalid or unenforceable, the parties hereto agree that such

 

13



--------------------------------------------------------------------------------

covenants will remain in full force and effect, first, for the greatest time
period, and second, in the greatest geographical area that would not render them
unenforceable.

(o) Construction. The headings and captions of this Agreement are provided for
convenience only and are intended to have no effect in construing or
interpreting this Agreement. The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against the Company or Executive. As used herein, the words “day” or “days”
shall mean a calendar day or days.

(p) Nonwaiver. Neither any course of dealing nor any failure or neglect of
either party hereto in any instance to exercise any right, power or privilege
hereunder or under law shall constitute a waiver of any other right, power or
privilege or of the same right, power or privilege in any other instance. All
waivers by either party hereto must be contained in a written instrument signed
by the party to be charged and, in the case of the Company, by its duly
authorized officer.

(q) Notices. Any notice required or permitted hereunder shall be in writing and
shall be sufficiently given if personally delivered or if sent by registered or
certified mail, postage prepaid, with return receipt requested, addressed:
(i) in the case of the Company, to Chief Executive Officer, United Rentals,
Inc., Five Greenwich Office Park, Greenwich, Connecticut 06831; and (ii) in the
case of Executive, to Executive’s last known address as reflected in the
Company’s records, or to such other address as Executive shall designate by
written notice to the Company. Any notice given hereunder shall be deemed to
have been given at the time of receipt thereof by the person to whom such notice
is given if personally delivered or at the time of mailing if sent by registered
or certified mail.

(r) Survival. Cessation or termination of Executive’s employment with the
Company shall not result in termination of this Agreement. The respective
obligations of Executive and the Company as provided in Sections 4, 5, 6 and 7
of this Agreement and the Indemnification Agreement shall survive cessation or
termination of Executive’s employment hereunder.

(s) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall be
deemed to be one and the same instrument. Signatures delivered by facsimile
shall be effective for all purposes.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed on
its behalf by an officer thereunto duly authorized and Executive has duly
executed this Agreement, all as of the date and year first written above.

 

UNITED RENTALS, INC.

   

EXECUTIVE:

By:

 

/s/ Wayland R. Hicks

   

/s/ Michael J. Kneeland

 

Name: Wayland R. Hicks

   

Michael J. Kneeland

 

Title:   Chief Executive Officer

   

 

15